                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:19-cv-444-MOC-DSC

PHILIPS NORTH AMERICA,              )
LLC, et al.,                        )
                                    )
                  Plaintiffs,       )
                                    )
vs.                                 )                        ORDER
                                    )
DUSTIN JAY ZIMMERMAN,               )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER comes before the Court on Defendant’s Motion to Dismiss for Failure

to State a Claim, filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (Doc.

No. 14).

       I.      BACKGROUND

       Plaintiff Philips North America LLC1 develops and sells medical imaging systems to

hospitals and other medical facilities and provides after-market service. Those facilities also hire

independent service organizations (“ISOs”) to provide maintenance and support services

necessary to maintain the systems, such as assembly, installation, adjustment, and testing

(“AIAT”) procedures.

       As a member of the U.S. Army, Defendant Dustin Zimmerman was trained as a

biomedical engineer and serviced medical equipment at military facilities abroad. The U.S.




1 Plaintiff Phillips refers to six named Plaintiff entities in this matter, all of which are
collectively in the business of inter alia developing, manufacturing, selling, supporting,
maintaining, and servicing medical imaging systems, including the proprietary hardware and
software and related trade secrets necessary to operate, service, and repair such systems.
                                                   1
Army sent Zimmerman to a Philips training program that lasted less than a month, pursuant to a

contract Philips had with the U.S. Army to provide certain medical equipment and related

training to military members. Philips required Zimmerman to sign a Customer Employee Non-

Disclosure Agreement at the training.

       Plaintiff filed this action against Defendant Zimmerman on September 10, 2019, alleging

that Zimmerman has breached the non-disclosure agreement he signed with Plaintiff by

obtaining unauthorized access to Plaintiff’s proprietary, confidential, or trade secret information

and using it for professional and personal gain. Plaintiff alleges that Defendant is employed with

Transtate Equipment Company, Inc., located in North Carolina. Plaintiff alleges that Defendant

continues to circumvent Plaintiff’s security, lie, and steal access to Plaintiff’s information at

tremendous profit to himself, Transtate, and others. Plaintiff brings the following claims against

Defendant: (1) breach of contract; (2) fraud; (3) violation of the Computer Fraud and Abuse Act;

(4) violation of the Millennium Copyright Act; (5) violation of the Millennium Copyright Act;

(6) violation of the Defend Trade Secrets Act; (7) trade secret misappropriation in violation of

N.C. Gen. Stat. § 66-152; (8) computer trespass in violation of N.C. Gen. Stat. § 14-458; (9)

unfair and deceptive practices in violation of N.C. Gen. Stat. § 75-1.1; and (10) copyright

infringement in violation of 17 U.S.C. § 100.

       On November 12, 2019, Defendant filed the pending motion to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure. Defendant contends that the applicable statute

of limitations bars Plaintiff’s breach of contract claim, that the confidentiality provision in the

contract is unenforceable and unconscionable, the Copyright Act preempts the breach of contract

claim, and Plaintiff’s claim does not meet federal pleading standards under Rule 12(b)(6).

Defendant also contends that Plaintiff has failed to state a fraud claim under the heightened

                                                  2
pleading requirements of Rule 9(b), and the Copyright Act preempts the claim. Furthermore,

Defendant contends that Rule 12(b)(6) dismissal is appropriate as to Plaintiff’s remaining claims.

Plaintiff has responded to the motion to dismiss, and Defendant has filed a Reply.

        II.     STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), cert. denied, 510

U.S. 828 (1993). Thus, the Rule 12(b)(6) inquiry is limited to determining if the allegations

constitute “a short and plain statement of the claim showing the pleader is entitled to relief”

pursuant to Federal Rule of Civil Procedure 8(a)(2). To survive a defendant’s motion to dismiss,

factual allegations in the complaint must be sufficient to “raise a right to relief above a

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint

will survive if it contains “enough facts to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. However, well-pleaded

                                                   3
factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. Id. at 679.

          III.      DISCUSSION

          Given the lenient pleading standards of Iqbal and Twombly, the Court will deny the

motion to dismiss at this time and hold it under consideration pending further development of the

record.

          IV.       CONCLUSION

          Defendant’s motion to dismiss is denied, pending further development of the record, and

the Court will issue a ruling after discovery and the parties’ filing of summary judgment motions.

          IT IS, THEREFORE, ORDERED that:

          1.     Defendant’s Motion to Dismiss for Failure to State a Claim, (Doc. No. 14), is

                 DENIED at this time, pending further review after the parties conduct discovery and

                 the parties’ filing of summary judgment motions.



 Signed: March 24, 2020




                                                     4
